Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in the application. Claims 1-12 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/IB2018/055440, filed July 20th, 2018, which claims priority under 35 U.S.C. 119(a-d) to BR 102017015955 8, filed July 25th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on March 12th, 2020.

Specification
The amendment filed May 12th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “both applications are incorporated herein by reference” with respect to the foreign priority document.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is directed to MPEP 211.02 (I), which particularly addresses incorporation by references filed after a filing date as follows:
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of July 20th, 2018) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed May 11th, 2020 is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
It is suggested that claim 4 be amended to add the chemical names after “GNC” and “GNE” analogous to claim 1. The terms GNC and GNE are art-established to correspond to particular molecules; however, since claim 4 is independent, the claim would be explicitly clear without having to reference anything besides the claim itself.
Claim 3 does not end in a period.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1 of 7) Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “calixarenes” in claim 1 is used by the claim to mean “a calixarene,” while the accepted meaning is that the plural term calixarenes would correspond to multiple rings as opposed to a singular ring. The term is indefinite because the specification does not clearly redefine the term. By analogy, a phenyl corresponds to a singular ring whereas phenyl rings would refer to plural rings. The literal language of claim 1 recites “an immune system stimulating molecule comprising calixarenes” such that a singular molecule comprises plural calixarenes. This is clearly not Applicant’s intention in view of dependent claim 2 that recites “producing calix(4)arene coupled to the hapten” as opposed to producing plural calixarenes coupled. It is suggested that Applicant amend claim 1 as follows:
An immune system stimulating molecule comprising a calixarene[[s]], wherein the calixarene[[s]] is calix(4)arene or calix(8) arene, coupled to a hapten analogous to cocaine, the hapten being hapten GNE (6-(1R,2R,3S,5S)-3-(benzoyloxy)-8-methyl-8-azabicycle[3.2.1]octane-2-carboxamide-hexanoic acid) or hapten GNC (6-(1R,2R,3S,5S)-3-(benzoyloxy)-8-methyl-8-azabicycle[3.2.1]octane-2-carbonyloxy-hexanoic acid).

The language above would still be generic to the presence of plural calixarenes within the same molecule; however, it more accurately defines the scope sought by Applicant. Dependent claims 2 and 3 use the terms consistent with their accepted meanings; however, dependent claims 6-8, 11 and 12 are rejected as indefinite for the same reason as claim 1.
	(2 of 7) The same indefiniteness analysis applies to claim 4 (and its dependent claims 5 and 10) based on the use of “coupled to haptens GNC or GNE”. The literal reading of coupled to plural haptens suggests that a singular calixarene is coupled to plural haptens, which is clearly not Applicant’s intended broadest scope since the active steps of the claim refer “reaction between calixarene 8NH obtained in step “d) and hapten GNC or GNE”. It is suggested that Applicant amend claim 4 to replace “coupled to haptens GNC or GNE” in line 4 with “coupled to hapten GNC or GNE”.
(3 of 7) Claims 2-5, 9 and 10 are rejected as indefinite since the claims refer to various chemical formulae such as 4OH, 4TA, 4NO, 4NH, 8OH, 8TA, 8NO and 8NH that are not defined in the claim. While the terms GNE and GNC are common terms in the art, the various additional terms cited above do not appear to have well-established meanings in the art and it is unclear how broadly the terms should be treated without a definition in the claims. Limitations from the specification are not read into the claims. It is suggested that Applicant amend the claims to either provide chemical structures or chemical names for the formulae recited in the claims.
(4 of 7) Claims 3 and 9 are further rejected as indefinite based on the limitation of step iii (in claim 3) of “to a final concentration of 0.039 to 3.9 g mL-1”. It is unclear which component concentration is being defined here since the starting concentrations of the hapten and substance obtained in step “d” are both lower than the final concentration recited in step iii. It is unclear if the claims are missing a step such as concentrating or evaporating a porting of the solvent since step iii only required the active steps of “transferring” prior to the claim concentration being obtained. It appears that Applicant may have derived the range of 0.039 g to 3.9 g mL-1 by adding the concentrations as follows:
Component
Low end of range (g mL-1)
High end of range (g mL-1)
GNE or GNC
0.012
1.200
DIPEA
0.004
0.400
PyBOP
0.02
2.00
Step “d” substance
0.003
0.300
Sum of above numbers
0.039
3.9


It is noted that the concentration of the components listed in step i refer to the concentrations in anhydrous dichloromethane and the component listed in step ii is similarly with respect to a different sample of anhydrous dichloromethane since step iii refers to transferring the solution of step ii to the mixture of step i such that the total amount of dichloromethane would not permit simple addition to obtain the final concentration of total materials. The same issue would exist where it is unclear if the claim is omitting a required step of concentrating or evaporating.
(5 of 7) Claims 5 and 10 are further rejected as indefinite based on the same analysis found in rejection (4 of 7) relative to the concentration fond in step iii of claim 5 where it is unclear how the final concentration is obtained. It is especially noted that while the individual concentrations found in steps i and ii of claim 5 add in the same way as for claim 4, the units of step i and the units for step ii are not even the same. Step i uses g L-1 while step ii uses g mL-1.
(6 of 7) Claims 5 and 10 are further rejected as indefinite based on the phrase (in claim 5) “(for synthesizing V8N1 (20 to 80 g L-1)”. It is first noted that the claim appears to be missing a closed parenthesis; however, it is unclear if the term (20 to 80 g L-1) is limiting the claim since all other concentrations are recited without parentheses whereas the concentration is recited in parentheses.
(7 of 7) Claims 7, 8, 11 and 12 are further rejected as indefinite since claims 7 and 8 refer to a step of “administering” but do not state to whom or what the anti-drug vaccine is administered. It is suggested that Applicant amend claim 7 to add “to said patients” at the end of the claim and amend claim 8 to recite “to said pregnant women” at the end of the claim.

Comment on Prior Art
	The Examiner largely agrees with the International Search Report that discusses references such as WO 9721451 A1 where cocaine or analogues thereof are conjugated to protein molecules and references such as WO 2016030635 A1 where calixarenes are used to prepare vaccines. The ISR notes that no references disclose the instantly claimed subject matter and further notes “A person skilled in the art would therefore not be able to anticipate that a compound lacking a protein unit would be capable of inducing the immune system to produce antibodies against the cocaine molecule.” The Examiner agrees as that statement applies to the reasonable expectation of success requirement as required under 35 USC 103. Given the lack of any specific guidance or direction, the prior art fails to provide a reasonable expectation of success even if one were to argue that it is conceivable to combine the structural pieces found separately in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626